Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 

Drawings
The drawings were received on 12/02/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-10, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,697,646 to Craig in view of further in view of US 3,492,037 to Hutchinson and US Patent 2,591,172 to Lundine. Craig teaches a system including of a recessed wall mounted cabinet (A, B) for a sanitary and discreet storage of items. The cabinet has a chamber portion (A) that is configured to be disposed inside a recessed portion of a wall section. The cabinet has a lower interior flange (30) along the bottom edge portion of the cabinet. An external flange (26) surrounds the outer perimeter of the cabinet for engaging the wall and keeping the cabinet flush with the wall. A hinged door (C) covers the chamber and has a latch (41) to keep the door closed. Means for organization include a shelf (F) holds the cleaner, a hook (D) holds a toilet brush, and a container (E) collects drippings from the toilet brush. 
Craig discloses every element as claimed except the latch being a magnetic push-push latch. Hutchinson teaches a cabinet having a hidden push-push magnetic latch mechanism. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Craig by replacing/adding a magnetic push-push latch as taught by Hutchinson to keep the door closed in a hidden aesthetically pleasing manner. 
Craig in view of Hitchinson discloses every element as claimed except the latch being an upper internal flange along the top edge of the cabinet. Lundine teaches a cabinet with a door (16) that opens and closes the chamber. The cabinet has an upper (56) and lower (26) interior flange along the respective upper and lower edge as best seen in figures 2, 6, and 7. The upper and lower ends of the doors have hinge pins (69) that fit into opening in the cabinet to allow the door to hinge internally with the flanges acting as stops. At the time the invention was filed 
For further clarification regarding claim 8 and 12, Craig in view of Hutchinson and Lundine does not expressly disclose the cabinet is made from powdered coated galvanized steel or aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cabinet form aluminum or powdered coated galvanized steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitably for the intended use as a matter of obvious design choice and color for aesthetic reasons. See MPEP 2144.07. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,697,646 to Craig in view of further in view of US 3,492,037 to Hutchinson and US Patent 2,591,172 to Lundine as applied to claim 1 above alone or in further in view of US Patent Publication 2006/0181181 to Calfee. 
The examiner considers that the means for organization are not part of the system and therefore not considered an additional element in terms of the closed claim construction (therefore taught by Craig in view of Hitchinson and Lundine) or in the alternative the cabinet walls should be free from hooks or shelves. Calfree teaches an embedded cabinet for a toilet brush with a container (210) to hold the toilet brush. The walls are void of features. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to . 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,076,350 to Crist in view of US Patent 2,591,172 to Lundine and US 3,492,037 to Hutchinson. Crist teaches a system including of a recessed wall mounted cabinet (3, 4) for a sanitary and discreet storage of items. The cabinet has a chamber portion (Fig 2) that is configured to be disposed inside a recessed portion of a wall section. An external flange (6) surrounds the outer perimeter of the cabinet for engaging the wall and keeping the cabinet flush with the wall. A hinged door (5) covers the chamber and has a latch that is a rotating lever to keep the door closed as best seen in figure 1 and 2. 
Crist does not expressly disclose an upper and lower interior flange and the door internally hinged. Lundine teaches a cabinet with a door (16) that opens and closes the chamber. The cabinet has an upper (56) and lower (26) interior flange along the respective upper and lower edge as best seen in figures 2, 6, and 7. The upper and lower ends of the doors have hinge pins (69) that fit into opening in the cabinet to allow the door to hinge internally with the flanges acting as stops. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Crist by adding the flanges with the internally hinged door as taught by Lundine as a functional equivalent alternative hinge configuration (inset door) with stops for the door and for aesthetic reasons. 

At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Crist in view of Lundine by replacing/adding a magnetic push-push latch as taught by Hutchinson to keep the door closed in a hidden aesthetically pleasing manner. 

Claims 3 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,076,350 to Crist in view of US Patent 2,591,172 to Lundine and US 3,492,037 to Hutchinson as applied to claim 2 above, and further in view of US Patent Publication 2014/0216957 to Orozco. Crist in view of Lundine and Hutchinson discloses every element as claimed and discussed above except the cabinet being used to store toilet cleaner and a cleaning tool. Orozco teaches a bathroom cabinet with shelves (19,50) holding a cleaning tool (66) and agent (54). The cabinet (10) has a door (20) hinged to the left side of the cabinet. A container/tray (40) is below the tools to catch drips.
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Crist in view of Lundine and Hutchinson putting a toilet cleaning tool and agent in the cabinet. 
For further clarification regarding claim 20, Crist in view of Lundin, Hutchinson, and Orozco does not expressly disclose the cabinet is made from aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the . 

Claims 1-3, 6-10, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,076,350 to Crist in view of US Patent 2,591,172 to Lundine and US Patent Publication 2009/0026900 to DeStefano. 
Crist teaches a system including of a recessed wall mounted cabinet (3, 4) for a sanitary and discreet storage of items. The cabinet has a chamber portion (Fig 2) that is configured to be disposed inside a recessed portion of a wall section. An external flange (6) surrounds the outer perimeter of the cabinet for engaging the wall and keeping the cabinet flush with the wall. A hinged door (5) covers the chamber and has a latch that is a rotating lever to keep the door closed as best seen in figure 1 and 2. 
Crist does not expressly disclose an upper and lower interior flange and the door internally hinged. Lundine teaches a cabinet with a door (16) that opens and closes the chamber. The cabinet has an upper (56) and lower (26) interior flange along the respective upper and lower edge as best seen in figures 2, 6, and 7. The upper and lower ends of the doors have hinge pins (69) that fit into opening in the cabinet to allow the door to hinge internally with the flanges acting as stops. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Crist by adding the flanges with the internally hinged door as taught by Lundine as a functional equivalent alternative hinge configuration (inset door) with stops for the door and for aesthetic reasons. 

Crist in view of Lundine does not expressly disclose a magnetic push-push latch and the cabinet being used to store a toilet tool and cleaning agent inside.  DeStefano teaches a recessed wall mounted cabinet for sanitary and discreet storage items. Internal flanges (34,42, 44,46) are along the edge of the interior of the cabinet as best seen in figures 1 and 2. External flanges (26) receive screws (28) to mount the cabinet in a wall as best seen in figure 2.  A magnetic latch (33) latched the hinged door (30) closed. Cleaning tools (106) and cleaning agents fit in containers/caddy (16) as seen in figure 1.  The cabinet and caddy is made from galvanized steel, plastic, or fiberglass. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Crist in view of Lundine by replacing/adding a magnetic push-push latch as taught by DeStefano to keep the door closed in a hidden aesthetically pleasing manner and to hold toilet tools and cleaning agents inside. 
For further clarification regarding claim 10 and 13, Crist in view of Lundine and DeStefano does not expressly disclose the galvanized steel is powder coated to match the wall color. It would have been obvious to one having ordinary skill in the art at the time the invention was made to powdered coat the galvanized steel in a color matching the wall, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitably for the intended use as a matter of obvious design choice and color for aesthetic reasons. See MPEP 2144.07. 






Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. It should be noted that remarks appear to be arguing about a previous version of the claims. In addition the remarks refer to arguments about claim 1 when discussing claims 7-18, but none of the arguments are present. 
The examiner considers that claim only require a cabinet that is configured to (capable of) being flipped to reverse the hinge. Therefore the examiner considers that the flanges in the rejections above would allow for the cabinet to flip. US Patent Publication 2006/0119235 to Aisley, US Patent 10,342,345 to Farjamrad, US Patent 5,267,786 to Aisley, and US Patent 3,780,281 to Ohlhauser have been newly cited that all teach flipping a cabinet vertically for switching hinge sides. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/             Examiner, Art Unit 3637